DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for dosing the process chamber and applying a first power level to enhance adsorption, does not reasonably provide enablement for enhancing adsorption without any decomposition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 requires a power level sufficient to enhance adsorption of a precursor, but insufficient to decompose the substrate.  This is contradictory because one of ordinary skill and per the known prior art, the process of adsorption includes the loss of a ligand, for example, for the precursor to be able to adsorb to the substrate.  Decompo-sition would be considered any breakdown of a compound, the process of adsorption would include some amount of loss of material in order to adsorb to a surface – hence the reason for the activation (performed either normally by temperature or plasma excitation).  There are no working examples wherein a compound is adsorbed onto a surface and a ligand not removed as would generally be understood per the art.  In 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires the precursor to be activated for adsorption but not decomposed.  Decomposition includes any amount of breakdown of a compound, but the claim language suggests that some amount of decomposition is allowed because of some portion must be removed in the act of adsorbing on a substrate.  As such the term and the claim are unclear, particularly in view of the claim and the specification wherein the normal definitions of adsorption and decomposition are considered.  The specification includes the same language but provides no further guidance.
Claim 14 requires the precursor to be at a level for “decomposing”, this is indefinite for the reasons set forth in regard to claim 1, wherein applicants do not clearly set forth the limits of decomposition in the claims or specification – while applicants may be their own lexicographer, the meaning of the terms must be clearly set forth.
Claim 20 requires a “low energy” activation but there are no limits on what constitutes such an energy level.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2005/0279282).
	Park teaches a substrate processing system comprising:
- a first power source, see Fig. 3 related to the remote plasma generating unit and
- a second power source, see direct plasma generating unit...
	As per [0049] there is a main controller of the system [0049].  Park defers to the ‘knowledge in the art’ that such controllers are well known – the Office takes the position that it is well known (i.e. implicitly taught by Park) that such controllers control all aspects of the apparatus, including the plasma power.
Therefore, further as per Fig. 3 and related text, the controller is configured to 
- dose a process chamber with a precursor, see supply and non-supply steps of H2 and TiCl4, for example, the remote plasma generation system exciting the TiCl4 gas and enhances adsorption of the gas, see [0056-58] and is further activated by the second power source (direct plasma) (second activate step) which occurs simultaneously with the first and allows for the precursor to decompose.  In further specific regard to the second power source, it is held that Park does not explicitly teach that the second power source causes the compound to decompose, but since an ALD process is desired, it is understood that some amount of the compound is removed by the application of the second (direct) plasma, it would have been obvious to apply the power level such that the compound decomposes – Park teaches that the second power level is within a certain range but higher than the first level and therefore to select a value at which some decomposition occurs would have been obvious in order to carry out the process effectively.
completely decomposed as indicated above in the 112(b) rejection.  
	There is a period of time wherein the portion of the precursor that does not adsorb is removed – it is noted that there is no specific delineation of this time frame – the system is understood as operable at vacuum [0061] and therefore portions are being continuously exhausted.  The predetermined time is not any distinct time period.
	Regarding claim 2, the first and second powers are applied at the same time as indicated per Fig. 3.
	Regarding claims 3 and 4, as noted per above, though not explicitly stated, the system is understood to be kept at sub-atmospheric pressure and therefore the vacuum would be continuously exhausting [0039]
	Regarding claims 5 and 6, as noted the process is ALD and is repeated per Fig. 3 and is a cyclical deposition process.
	Regarding claim 7, the process is understood to be below the threshold of parasitic CVD as the process described by Park is an ALD process – and wherein it is not specifically stated, in any case it would have been obvious to maintain the plasma below such a level.

Claims 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (2006/0210723) in view of Wang (2002/0096257). 
Ishizaka teaches a substrate processing system comprising:

- the system further has a controller [0152] which is used to control the apparatus, and as per the description, see Fig. 6 and related text, the process performed by the controller, includes:
- flowing reactant gases into a process chamber, see wherein the processes gases are applied, particularly [0108] and initially as described a first power level is applied to the chamber, as per the noted plasma power curves, the first power is applied at some point wherein the second power level is not applied, the first plasma can remove contaminants [0110] therefore it would promote rearrangement of molecules,
- wait a second predetermined period – there are no limitations on this period, but as per Fig. 3 for example it is understood that it is operable to delay between flowing different reactants, and
- after a second period, performing pulsed CVD including a pulse train of a sequence of precursors – it is understood as per [0108-11] and related to Figs. 7A and 7B that the power is, in embodiments, applied constantly after an initial low phase and therefore the precursors are applied in the manner claimed with a pulse train of a sequence of pulses, see wherein an ALD process is performed and the second power level is applied, wherein the second power level facilitates a reaction [0109].
	In [0108] Ishizaka teaches removing reactants from the process chamber.
	As noted, however, Ishizaka does not teach two power supplies, but Wang teaches that it is operable to form a plasma using one or two power sources [0056-57].  
	Regarding claim 9, there are no limitations on the second period – and particularly Wang teaches that the first level is applied while removing contaminants and further that the timing is not particularly limiting for applying the first power.
	Regarding claims 10 and 18, Ishizaka teaches removing the reactants by purging and exhausting [0108].
	Regarding claims 11 and 17, Ishizaka teaches an iterative process as noted, the ALD process is a cyclical vapor deposition process with steps repeated (i.e. see Fig. 6).
	Regarding claim 12, as described in the cited text, the first level allows a low energy activation – such as to release contaminants.
	Regarding claim 13, the requirement for the second energy level is broad but the teachings include the energy is above that to produce a reduction reaction [0107].
	Regarding claim 14, all elements of the claim are addressed above, including the first and second power sources, the supply of the first power level and gases, the second predetermined period (not specifically defined as per above) and a PE pulsed CVD process as noted, except for the levels of the first and second plasma power.  However, the first power is set forth per Ishizaka as minimal to be able to release contaminants and therefore would be understood to be less than a threshold for parasitic deposition.  In regard to the second level, since the teachings include that the 
Regarding claim 15, the first power level isn’t applied during the cycles as noted.
Regarding claims 19 and 20, as per the teaching of cleaning the surface, it is understood that the plasma power would permit cracking and further that there is a low energy activation in that it allows the material to adsorb onto the surface and ‘low energy activation’ is not specifically limited.

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not reasonably set forth for the first power level to be terminated after the second power level is set.  While this is a change in the operation steps there would be no reason for modifying the sequence of Ishizaka beyond improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	/JOSEPH A MILLER, JR/          Primary Examiner, Art Unit 1715